NOT FOR PUBLICATION                         FILED
                     UNITED STATES COURT OF APPEALS                       JUL 21 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


BOARD OF TRUSTEES OF THE                         No. 13-35947
NORTHWEST METAL CRAFTS TRUST
FUND,                                            D.C. No. 2:12-cv-01676-MAT

             Plaintiff - Appellee,
                                                 MEMORANDUM*
   v.

SWEED MACHINERY INC., an Oregon
corporation,

             Defendant - Appellant.

                    Appeal from the United States District Court
                      for the Western District of Washington
                    Mary A. Theiler, Magistrate Judge, Presiding

                         Argued and Submitted July 9, 2015
                               Seattle, Washington

Before: NGUYEN and FRIEDLAND, Circuit Judges and ZOUHARY,** District
Judge.

        Sweed Machinery Inc. appeals the district court’s grant of summary

judgment in favor of the Board of Trustees of the Northwest Metal Crafts Trust

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The Honorable Jack Zouhary, District Judge for the U.S. District
Court for the Northern District of Ohio, sitting by designation.
Fund. We have jurisdiction pursuant to 28 U.S.C. § 1291. Reviewing de novo,

Nw. Adm’rs, Inc. v. Albertson’s, Inc., 104 F.3d 253, 255 (9th Cir. 1996), we affirm.

      Assuming, without deciding, that the 2007 collective bargaining agreement

(“CBA”) is ambiguous, we agree with the district court that extrinsic evidence

establishes that Sweed was required to make contributions to the Trust Fund in the

month following an employee’s termination, transfer to a non-union position, or

opt-out. See Ariz. Laborers v. Conquer Cartage Co., 753 F.2d 1512, 1518 n.9

(9th Cir. 1985). The Board’s uncontradicted evidence of industry practice

regarding the reporting of employees’ hours to the Trust Fund, coupled with

evidence that eligibility for benefits depends on the hours worked by an employee

in previous months, supports the district court’s conclusion that the Board’s

interpretation of the CBA is the only one that is consistent with the intent of the

parties. Accordingly, the district court correctly granted summary judgment in

favor of the Board. See id.

      AFFIRMED.




                                          2